         Case 4:20-cv-00333-KGB Document 11 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL RAY KING                                                                    PLAINTIFF

v.                                  Case No. 4:20-cv-00333 KGB-JJV

LAFFETT WOODS, JR., et al.                                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Michael Ray King’s complaint is dismissed without prejudice (Dkt. No. 1). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment

would not be taken in good faith.

       It is so adjudged this 25th day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
